Case 1:19-cv-00220-HYJ-SJB ECF No. 90, PageID.474 Filed 05/06/20 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION
                                   _____________________

 TALAL SALEM and SALINA RAMLI,

                Plaintiffs,
 v.

 MICHIGAN STATE UNIVERSITY; THE                      Case No. 1:19-cv-00220-JTN-ESC
 BOARD OF TRUSTEES OF MICHIGAN                       Hon. Janet T. Neff
 STATE UNIVERSITY; METNA CO., a
 domestic corporation; PARVIZ
 SOROUSHIAN, in his individual and official
 capacities; and VENKATESH KODUR, in his
 individual and official capacities,

                Defendants.
 _____________________________________/
 Nakisha N. Chaney (P65066)                          Lisa C. Ward (P38933)
 Jennifer B. Salvatore (P66640)                      LAW OFFICES OF LISA C. WARD, PLLC
 SALVATORE PRESCOTT & PORTER                         Attorney for Parviz Soroushian/Metna Co.
 Attorneys for Plaintiffs                            4131 Okemos Road, Suite 12
 105 E. Main Street                                  Okemos, MI 48864
 Northville, MI 48167                                (517) 347-8100
 (248) 679-8711
                                                     Scott E. Dwyer (P33131)
 Paul A. McCarthy (P47212)                           MIKA MEYERS, PLC
 John M. Lichtenberg (P31770)                        Attorneys for Defendant Venkatesh Kodur
 Bruce W. Neckers (P18198)                           900 Monroe Ave., NW
 RHOADES MCKEE PC                                    Grand Rapids, MI 49503
 Attorneys for MSU Defendants                        (616) 632-8027
 55 Campau Ave., NW, Suite 300
 Grand Rapids, MI 49503
 _____________________________________/


        STIPULATED ORDER TO DISMISS MSU DEFENDANTS, KODUR AND
                      OFFICIAL CAPACITY CLAIMS

       The parties stipulate and agree to dismiss all claims against Michigan State University, the

Board of Trustees of Michigan State University, and Venkatesh Kodur (in his individual and

official capacities), with prejudice, and without fees or costs to any party.
Case 1:19-cv-00220-HYJ-SJB ECF No. 90, PageID.475 Filed 05/06/20 Page 2 of 2




       The parties further stipulate and agree to dismiss the claims brought against Parviz

Soroushian in his official capacity only, with prejudice, and without fees or costs to any party.

       All claims asserted against Metna Co. and against Parviz Soroushian in his individual

capacity remain pending.

       IT IS SO ORDERED.



Dated: ______________                                         /s/
                                                              JANET T. NEFF
                                                              United States District Judge




Stipulated and approved as to form:

 /s/_Nakisha N. Chaney_____________                  /s/ Lisa C. Ward (with consent)
 Nakisha N. Chaney (P65066)                          Lisa C. Ward (P38933)
 Jennifer B. Salvatore (P66640)                      LAW OFFICES OF LISA C. WARD, PLLC
 SALVATORE PRESCOTT & PORTER                         Attorney for Parviz Soroushian/Metna Co.
 Attorneys for Plaintiffs                            4131 Okemos Road, Suite 12
 105 E. Main Street                                  Okemos, MI 48864
 Northville, MI 48167                                (517) 347-8100
 (248) 679-8711

 /s/ John M. Lichtenberg (with consent)              /s/ Scott E. Dwyer (with consent)
 Paul A. McCarthy (P47212)                           Scott E. Dwyer (P33131)
 John M. Lichtenberg (P31770)                        MIKA MEYERS, PLC
 Bruce W. Neckers (P18198)                           Attorneys for Defendant Venkatesh Kodur
 RHOADES MCKEE PC                                    900 Monroe Ave., NW
 Attorneys for MSU Defendants                        Grand Rapids, MI 49503
 55 Campau Ave., NW, Suite 300                       (616) 632-8027
 Grand Rapids, MI 49503

 Dated: May 6, 2020




 Order prepared by Nakisha Chaney (P65066)



                                                 2
